                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Calvin Tyrone Norton,            )                 Case No. 4:19-cv-00329-DCC
                                 )
                   Plaintiff,    )
                                 )
v.                               )                             ORDER
                                 )
General Motors, LLC,             )
                                 )
                   Defendant.    )
________________________________ )

       This matter is before the Court on Defendant’s partial motion to dismiss and

Plaintiff’s motions for entry of default and to strike. ECF Nos. 11, 19, 22. Plaintiff filed a

response in opposition to the motion to dismiss. ECF No. 15. Defendant filed a response

in opposition to Plaintiff’s motions, after being so directed by the Magistrate Judge, and

Plaintiff filed a reply. ECF Nos. 30, 34, 36. In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate

Judge Kaymani D. West for pre-trial proceedings and a Report and Recommendation

(“Report”). On April 10, 2019, the Magistrate Judge issued a Report recommending that

Plaintiff motion for entry of default be denied, Plaintiff’s motion to strike be denied as moot,

and Defendant’s partial motion to dismiss be granted.           ECF No. 38.       Plaintiff filed

objections to the Report. ECF No. 40.



                                               1
                                   APPLICABLE LAW

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                      DISCUSSION

       Plaintiff objects to portions of the Magistrate Judge's Report. With respect to his

motion for entry of default, Plaintiff contends that Defendant has not presented a

meritorious defense and that he has been prejudiced by Defendants’ actions. Plaintiff

also states that his motion to strike Defendant’s motion to dismiss should be granted.

Plaintiff does not object the Magistrate Judge's analysis of the merits of Defendant’s

motion to dismiss.



                                             2
       Defendant does not dispute that its motion to dismiss was filed one day after the

deadline to file a responsive pleading expired; however, default has not yet been entered

in this case. Accordingly, the Court finds it appropriate to enlarge the time to file a

responsive pleading by one day. Thus, Plaintiff’s motion for entry of default is denied and

his motion to strike is denied as moot.

       Moreover, even if default had been entered, the Court finds good cause would

exist to excuse the default. See Colleton Preparatory Acad., Inc. v. Hoover Universal,

Inc., 616 F.3d 413, 417 (4th Cir. 2010) (“We have repeatedly expressed a strong

preference that, as a general matter, defaults be avoided and that claims and defenses

be disposed of on their merits.”) (citations omitted). In deciding whether good cause

exists to excuse the entry of default, the Court should consider “whether the moving party

has a meritorious defense, whether it acts with reasonable promptness, the personal

responsibility of the defaulting party, whether there is a history of dilatory action, and the

availability of sanctions less drastic.”   Colleton Preparatory Acad., 616 F.3d at 417

(internal citations and quotation marks omitted). “Generally[,] a default should be set

aside where the moving party acts with reasonable promptness and alleges a meritorious

defense.” Consol. Masonry & Fireproofing, Inc. v. Wagman Const. Corp., 383 F.2d 249,

251 (4th Cir. 1967).

       Here, as noted by the Magistrate Judge, the responsive pleading was filed one day

late; accordingly, the Court finds Defendant acted with reasonable promptness. Further,

upon de novo review of the record, applicable law, and Report of the Magistrate Judge,

                                              3
the Court agrees with the Report that Defendant has set out a potentially meritorious

defense and that Plaintiff has not demonstrated that he will suffer undue prejudice based

on this delay in filing.1

       Turning to Defendant’s motion, the Magistrate Judge recommended granting

Defendant’s motion to dismiss Plaintiff’s fifth cause of action.          As explained by the

Magistrate Judge, the economic loss rule does not create a cause of action. Therefore,

the Court agrees that Defendant’s motion should be granted.

       While the Court agrees with the recommendations of the Magistrate Judge, the

undersigned notes that Defendant did file its responsive pleading one day late2 and had

to be directed by the Magistrate Judge to respond to Plaintiff’s motions. The Court

reminds Defendant to be cognizant of deadlines going forward in this action and

recommends that it should not rely on orders from this Court to prompt its filings.




       1
           Plaintiff makes several allegations regarding the Rooker-Feldman doctrine and
earlier litigation between the parties in state court. The Rooker-Feldman doctrine holds
that “lower federal courts are precluded from exercising appellate jurisdiction over final
state-court judgments.” Lance v. Dennis, 546 U.S. 459, 463 (2006) (per curium). In his
objections, Plaintiff states repeatedly that Defendant’s default was excused by the state
court; accordingly, the Rooker-Feldman doctrine is inapplicable to the present issue
before the Court.

       2
           The Court reiterates that this very brief delay did not prejudice Plaintiff.
                                                4
                                     CONCLUSION

       For the foregoing reasons the Court adopts the recommendation of the Magistrate

Judge. Defendant’s partial motion to dismiss [11] is GRANTED. Plaintiff’s motion for

entry of default [19] is DENIED and Plaintiff’s motion to strike [22] is DENIED as MOOT.

      IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
June 18, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            5
